      Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            LAREDO DIVISION

 MARIO A. VELAZQUEZ,                        §
                                            §
 v.                                         §
                                            §
 RUBEN DE LA ROSA MARTINEZ                  §
 D/B/A CRUCES INTERNACIONALES               §
 MARTINEZ and JUAN ALFONSO                  §    CIVIL ACTION NO. 5:16-cv-00238
 ALVARADO AMADOR,                           §
                                            §
 v.                                         §
                                            §
 BENTELER AUTOMOTIVE –                      §
 MEXICO and BENTELER                        §
 AUTOMOTIVE CORPORATION                     §
                                            §
 v.                                         §
                                            §
 ALLIED PLASTICS, INC., FORMING             §
 TECHNOLOGIES, LLC and                      §
 PACKAGING CONCEPTS & DESIGN,               §
 LLC                                        §


      DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S
  ANSWER TO BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT


        Pursuant to the Federal Rules of Civil Procedure, Third-Party Defendant,

Packaging Concepts & Design, LLC ("PC&D”), files this answer to the

Defendants/Third-Party Plaintiffs, Benteler Automotive Corporation (“Benteler”)

and Benteler de Mexico S.A. de C.V. Mexico/Puebla’s (“Benteler-Mexico”) (collectively

referred to as “Benteler Defendants” or “Third-Party Plaintiffs”) Third-Party

Complaint (Doc. No. 195) (the “Complaint”), and would respectfully state the

following:



THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 1 OF 11
    Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 2 of 11




                                     A.     Parties

      1.     PC&D lack knowledge or information at this time sufficient to form a

belief as to the truth of the allegations in Paragraph 1 of Benteler Defendants’ Third-

Party Complaint, and therefore denies them.

      2.     PC&D lack knowledge or information at this time sufficient to form a

belief as to the truth of the allegations in Paragraph 2 of Benteler Defendants’ Third-

Party Complaint, and therefore denies them.

      3.     PC&D lack knowledge or information at this time sufficient to form a

belief as to the truth of the allegations in Paragraph 3 of Benteler Defendants’ Third-

Party Complaint, and therefore denies them.

      4.     PC&D lack knowledge or information at this time sufficient to form a

belief as to the truth of the allegations in Paragraph 4 of Benteler Defendants’ Third-

Party Complaint, and therefore denies them.

      5.     PC&D lack knowledge or information at this time sufficient to form a

belief as to the truth of the allegations in Paragraph 5 of Benteler Defendants’ Third-

Party Complaint, and therefore denies them.

      6.     PC&D admits the allegations in Paragraph 6 of the Third-Party

Complaint.

                                B.        Jurisdiction

      7.     PC&D lack knowledge or information at this time sufficient to form a

belief as to the truth of the allegations in Paragraph 7 of Benteler Defendants’ Third-

Party Complaint, and therefore denies them.


THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 2 OF 11
    Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 3 of 11




                                    C.     Venue

      8.     PC&D lack knowledge or information at this time sufficient to form a

belief as to the truth of the allegations in Paragraph 8 of Benteler Defendants’ Third-

Party Complaint, and therefore denies them.

                            D.    Factual Background

      9.     PC&D lack knowledge or information at this time sufficient to form a

belief as to the truth of the allegations in Paragraph 9 of Benteler Defendants’ Third-

Party Complaint, and therefore denies them.

      10.    PC&D admits that Plaintiff’s Third Amended Complaint (Doc. No. 192)

contains allegations as generally set forth in Paragraph 10 of Benteler Defendants’

Third-Party Complaint.     With respect to the underlying truth or falsity of such

allegations, PC&D is without sufficient information to form a belief as to the truth of

the allegations in Paragraph 10 of Benteler Defendants’ Third-Party Complaint, and

therefore denies them.

      11.    PC&D admits that Plaintiff’s Third Amended Complaint (Doc. No. 192)

and that the Benteler Defendants’ Answers (Doc. Nos. 106 and 108) contain

allegations as generally set forth in Paragraph 11 of Benteler Defendants’ Third-

Party Complaint. With respect to the underlying truth or falsity of such allegations,

PC&D is without sufficient information to form a belief as to the truth of the

allegations in Paragraph 11 of Benteler Defendants’ Third-Party Complaint, and

therefore denies them.




THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 3 OF 11
    Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 4 of 11




      12.    PC&D admits that Plaintiff’s Third Amended Complaint (Doc. No. 192)

contains allegations as generally set forth in Paragraph 12 of Benteler Defendants’

Third-Party Complaint.     With respect to the underlying truth or falsity of such

allegations, PC&D is without sufficient information to form a belief as to the truth of

the allegations in Paragraph 12 of Benteler Defendants’ Third-Party Complaint, and

therefore denies them.

      13.    PC&D admits that Plaintiff’s Third Amended Complaint (Doc. No. 192)

contains allegations as generally set forth in Paragraph 13 of Benteler Defendants’

Third-Party Complaint.     With respect to the underlying truth or falsity of such

allegations, PC&D is without sufficient information to form a belief as to the truth of

the allegations in Paragraph 13 of Benteler Defendants’ Third-Party Complaint, and

therefore denies them.

      14.    As PC&D has had no opportunity to inspect or evaluate the “subject

‘termos’ that are the basis of Plaintiff’s… claims,” PC&D is without sufficient

information to form a belief as to the truth of the allegations in Paragraph 14 of

Benteler Defendants’ Third-Party Complaint which are directed or pertain to it

individually, and therefore denies them. With respect to the remaining allegations

directed or pertaining to other parties, PC&D is without sufficient information to

form a belief as to the truth of such allegations, and therefore denies them.

            E.    Count-Products Liability Defense and Indemnity

      15.    PC&D specifically and generally denies the allegations in Paragraph 15

of Benteler Defendants’ Third-Party Complaint which are directed or pertain to it


THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 4 OF 11
    Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 5 of 11




individually. With respect to the remaining allegations directed or pertaining to

other parties, PC&D is without sufficient information to form a belief as to the truth

of such allegations, and therefore denies them.

      16.      Paragraph 16 of Benteler Defendants’ Third-Party Complaint appears

to contain no allegation of fact which require a response. To the extent a response is

required, PC&D denies the allegations.

      17.      As PC&D has had no opportunity to inspect or evaluate the “subject

‘termos’ that are the basis of Plaintiff’s… claims,” PC&D is without sufficient

information to form a belief as to the truth of the allegations in Paragraph 17 of

Benteler Defendants’ Third-Party Complaint which are directed or pertain to it

individually, and therefore denies them. With respect to the remaining allegations

directed or pertaining to other parties, PC&D is without sufficient information to

form a belief as to the truth of such allegations, and therefore denies them. PC&D

specifically denies that the Benteler Defendants are “sellers” of the “termos” as

defined by TEX. CIV. PRAC. & REM. CODE ANN. § 82.001(3) and specifically denied that

the Benteler defendants “did not modify or alter the product in question, the ‘termos,’

in any way.”

      18.      PC&D admits that Plaintiff’s Third Amended Complaint (Doc. No. 192)

contains allegations as generally set forth in Paragraph 18 of Benteler Defendants’

Third-Party Complaint.     With respect to the underlying truth or falsity of such

allegations, PC&D specifically and generally denies the allegations which are

directed or pertain to it individually. With respect to the remaining allegations


THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 5 OF 11
    Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 6 of 11




directed or pertaining to other parties, PC&D is without sufficient information to

form a belief as to the truth of such allegations, and therefore denies them.

      19.    As PC&D has had no opportunity to inspect or evaluate the “subject

‘termos’ that are the basis of Plaintiff’s… claims,” PC&D is without sufficient

information to form a belief as to the truth of the allegation that it “manufactured the

subject ‘termos’” in Paragraph 19 of Benteler Defendants’ Third-Party Complaint,

and therefore denies the allegation to the extent that it is directed or pertains to it

individually. With respect to the remaining allegations directed or pertaining to

other parties, PC&D is without sufficient information to form a belief as to the truth

of such allegations, and therefore denies them. PC&D specifically denies that it owes

a duty to indemnify the Benteler Defendants under Chapter 82 of the TEX. CIV. PRAC.

& REM. CODE.

                                    F.     Prayer

      20.    PC&D specifically denies that the Benteler Defendants’ are entitled to

any recovery or relief requested in Third-Party Plaintiffs’ prayer for relief.

      21.    PC&D specifically and generally denies the allegations set forth in any

unnumbered or mis-numbered paragraphs, as well as any allegations not specifically

addressed above.

                            G.     Affirmative Defenses

      22.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that Third-Party Complaint fails to state a claim or cause of action

against PC&D upon which relief can be granted.


THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 6 OF 11
    Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 7 of 11




      23.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that all or part of the claims asserted in the Third-Party Complaint

are barred by the applicable statute of limitations.

      24.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that all or part of the claims asserted in the Third-Party Complaint

are barred by laches or estoppel.

      25.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that Third-Party Plaintiffs have failed to give reasonable notice as

required by TEX. CIV. PRAC. & REM. CODE ANN. § 82.002(f).

      26.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that Third-Party Plaintiffs are not “sellers” as defined by TEX. CIV.

PRAC. & REM. CODE ANN. § 82.001(3).

      27.     Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that any product it supplied to Third-Party Defendants complied with

all mandatory safety standards or regulations adopted and promulgated by the

federal government, or an agency of the federal government, and/or that it complied

with all applicable governmental or agency procedures and requirements with

respect to pre-market licensing or approval, all as set forth in TEX. CIV. PRAC. & REM.

CODE ANN. § 82.008.

      28.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that the “subject ‘termos’ that are the basis of Plaintiff’s… claims” have

ben substantially altered, altered or modified by Third-Party Defendants.


THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 7 OF 11
    Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 8 of 11




      29.    Pleading further, alternatively, and by way of affirmative defense,

PC&D would state that in the unlikely event that an adverse judgment would be

rendered against it, PC&D would respectfully request all available credits and/or

offsets as provided by the TEX. CIV. PRAC. & REM. CODE and Texas law.

      30.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that in addition to any other limitation under law, Plaintiff Mario A.

Velazquez's (“Plaintiff”) recovery of medical or health care expenses, if any, should be

limited to the amount actually paid or incurred by or on behalf of Plaintiff, pursuant

to Section 41.0105 of the TEX. CIV. PRAC. & REM. CODE.

      31.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that pursuant to the Patient Protection and Affordable Care Act

("ACA") and common-law, Plaintiff has a duty to mitigate the amount of future

damages for medical care by purchasing a health insurance policy no later than

March 31, 2014 in accordance with the Individual Mandate prescribed in 26 U.S.C. §

5003A et. seq. Further, PC&D’s potential liability for future medical care should be

limited to the amounts not covered under the ACA for co-pays and deductibles. In the

alternative, if Plaintiff has purchased a health insurance policy pursuant to the

Individual Mandate, Plaintiff's future medical expenses should be limited to the

amount the ACA will actually pay for medical expenses and not the full retail cost of

future medical care.

      32.    Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that Plaintiff's damages, if any, were solely caused by the conduct of


THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 8 OF 11
    Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 9 of 11




other parties, including Plaintiff, or alternatively, that the conduct of other parties,

including Plaintiff, was an intervening and/or superseding cause of Plaintiff's

damages. Therefore, PC&D is not liable for such damages.

       33.   Pleading further, alternatively, and by way of affirmative defense,

PC&D asserts that any damages sought to be recovered by Plaintiff or Benteler

Defendants should be reduced to the extent that Plaintiff has failed to mitigate his

claimed damages and failed to take the reasonable steps that a person of ordinary

prudence in a similar situation would have taken to avoid the damages claimed by

Plaintiff.

       34.   Pleading further, alternatively, and by way of affirmative defense,

PC&D invokes Section 18.091 of the TEX. CIV. PRAC. & REM. CODE requiring that

Plaintiff prove his alleged loss of earnings and/or loss of earning capacity in a form

that represents his net loss after reduction for income tax payments or unpaid tax

liability. Additionally, PC&D requests that the Court instruct the jury as to whether

any recovery for compensatory damages sought by the Plaintiff is subject to federal

and state income taxes.

       35.   PC&D hereby gives notice that it intends to rely upon such other

defenses or denials, affirmative or otherwise, and to assert third-party claims and

any other claims, as may become available or appear during discovery as it proceeds

in this matter, and hereby reserves the right to amend its Answer to assert such

defenses.




THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 9 OF 11
   Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 10 of 11




                           H.        PC&D's Jury Demand

      36.    PC&D hereby demands a jury trial pursuant to Federal Rule of Civil

Procedure 38.

                                I.     PC&D's Prayer

      37.    For these reasons, PC&D, prays that Plaintiff and Benteler Defendants

take nothing by their suit against it, that PC&D, be awarded all costs and expenses

incurred on its behalf, and for such other and further relief, both at law or in equity,

to which it may show itself justly entitled.

                                         Respectfully submitted,

                                         MAYER LLP
                                         750 N. St. Paul Street, Suite 700
                                         Dallas, Texas 75201
                                         214.379.6900 / Fax: 214.379.6939


                                         By:    /s/ Zach T. Mayer
                                               Zach T. Mayer
                                               Lead Attorney
                                               Texas State Bar No. 24013118
                                               Southern Federal ID: 604832
                                               Email: zmayer@mayerllp.com
                                               Wesley S. Alost
                                               Texas State Bar No. 24027192
                                               Southern Federal ID: 29761
                                               Email: walost@mayerllp.com

                                         ATTORNEYS FOR THIRD-PARTY
                                         DEFENDANT PACKAGING CONCEPTS
                                         & DESIGN, LLC




THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 10 OF 11
   Case 5:16-cv-00238 Document 202 Filed on 07/05/19 in TXSD Page 11 of 11




                           CERTIFICATE OF SERVICE

      This is to certify that on this the 5th day of July 2019 a true and correct copy of
the foregoing instrument is being served on all counsel of record via the Court's
Electronic Case Filing system, as follows:

 Via ECF: firm@h-nlaw.com; jessie@h-            Via ECF:
 nlaw.com                                       edelossantos@bakerdonelson.com
 Gene Stuart Hagood                             kstatman@bakerdonelson.com;
 Jessie Joyce Ormand                            jcorbitt@bakerdonelson.com
 LAW OFFICES OF GENE S. HAGOOD                  Eddy De Los Santos
 Attorney at Law                                Katriel C. Statman
 1520 E Hwy 6                                   Jordan Tyler Corbitt
 Alvin, Texas 77511                             BAKER, DONELSON, BEARMAN,
                                                CALDWELL & BERKOWTIZ, P.C.
 Attorney for Plaintiff                         1301 McKinney Street, Suite 3700
 Mario A. Velazquez                             Houston, Texas 77010

                                                Attorneys for Defendant,
                                                Benteler de Mexico S.A. de C. V. Mexico I
                                                Puebla

 Via ECF: cpeterson@lopezpeterson.com;          Via ECF: ajames@hodgejames.com;
 jmaldonado@lopezpeterson.com                   mjilpas@hodgejames.com
 Christopher C. Peterson                        Anthony B James
 Joe Maldonado, Jr.                             Marco A. Jilpas
 LOPEZ PETERSON, PLLC                           HODGE & JAMES, LLP
 101 W. Hillside, Suite 1                       PO Box 534329
 Laredo, Texas 78041                            1617 E. Tyler Avenue, Suite A
                                                Harlingen, Texas 78550
 Attorney for Defendant
 Benteler Automotive Corporation                Attorney for Juan Alfonso Alvarado Amador
                                                Ruben De La Rosa Martinez
 Via ECF:
 bbrown@donatominxbrown.com
 Robert D. Brown
 DONATO, MINX, BROWN & POOL, P.C.
 3200 Southwest Freeway, Ste. 2300
 Houston, Texas 77027

 Attorney for Third-Party Defendant
 Allied Plastics, Inc.

                                                 /s/ Zach T. Mayer
                                                    Zach T. Mayer



THIRD-PARTY DEFENDANT PACKAGING CONCEPTS & DESIGN, LLC’S ANSWER TO
BENTELER DEFENDANTS’ THIRD-PARTY COMPLAINT
6954318v1 (70149.00199)                                 PAGE 11 OF 11
